DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): the “curved region,” recited in at least claim 1. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Regarding claim 1, “the said,” pg. 3, line 22, should be changed to “the” or “said.” 
Regarding claim 1, “the patterned anode are…” appears to be intended as “the patterned anode is…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an auxiliary electrode electrically connecting with the at least one thin film transistor through the plurality of via-holes,” is unclear as to how a single auxiliary electrode connects through a plurality of via-holes.
Regarding claim 1, the limitation “the source drains,” pg. 3, line 20, is related to the previous recitation of a singular “source/drain.”
Regarding claim 1, the limitation “the second intermediate groove,” is unclear because it lacks sufficient antecedent basis. 
Regarding claim 7, the limitation “a plurality of a via-hole,” is unclear as to if it requires a plurality of via-holes or a singular via-hole. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0342707; herein “Lee”) in view of Kim et al. (US 2016/0225907; herein “Kim”).
Regarding claim 1, Lee discloses in Fig. 27 (including aspects described in accordance with Figs. 3-23, see [0161]) and related text a manufacturing method of an array substrate having a display portion (30, see [0075]) and a non-display portion (40/50/60, see [0074]-[0075]) provided with a curved region (50, see [0074]) at a side of the display portion, wherein the method comprises the steps of:
step S10: providing a flexible substrate (110, see [0080]), and an inorganic film layer (114, 115, and 200/1200, see [0079] and [0127]) on the flexible substrate, wherein the inorganic film layer comprises a buffer layer (114/115, see [0079] and [0081]), a gate insulating layer (150, see [0079]), an interlayer insulating layer (190/195, see [0079]), and a passivation layer  (180/1180, see [0079] and [0135]); at least one thin film transistor (130/170/210/230) is located in the inorganic film layer; a groove (groove in region 40/50/60 as shown in Fig. 27) penetrating through the inorganic film layer is formed in the non-display portion corresponding to the curved region, and a plurality of first signal lines (301/302, see [0079]) are located at both sides of the groove;
step S20: fabricating a first planarization layer (270, see [0140]) on the inorganic film layer (114, 115 and 200/1200), in which the first planarization layer is filled into the groove, and the first planarization layer is patterned (see Fig. 20 and [0140]) to form a plurality of via-holes in the first planarization layer, the plurality of via-holes are formed correspondingly to the at least one thin film transistor (via hole in 270 in region 30) and the first signal lines (via holes in 270 corresponding to 301 and 302); and
step S30: fabricating a metal layer (235 and 330, see [0099] and [0100]) on the first planarization layer and patterning the metal layer (see [0100]) to form an auxiliary electrode (225) electrically connecting with the at least one thin film transistor through the plurality of via-holes in the first planarization layer and located in the display portion (30), and to form second signal lines (330; see also [0077]) located in the non-display portion and electrically connecting with the first signal lines through the plurality of via-holes in the first planarization layer 
wherein before the step S10, the method further comprises the following steps:
step S101: fabricating an active layer (130, see [0079]), the gate insulating layer (1150), a gate electrode (170, see [0079]), and the interlayer insulating layer (1190/1195) sequentially on the flexible substrate;
step S102: implementing a patterning process on the interlayer insulating layer and the gate insulating layer, so as to form source/drain via-holes connecting with the active layer in the display portion (vias in region 30, see Fig. 8), and to form a first intermediate groove (e.g. groove in 200, see Fig. 8) located in the curved region and penetrating through a portion of the inorganic film layer (114, 115, and 200/1200, see [0127]);
step S103: fabricating a source/drain metal layer (1301, see [0131]) on the interlayer insulating layer and patterning the source/drain metal layer (see Fig. 12-13) to obtain a source/drain (210/230, see [0132]) located in the display portion and electrically connecting with the active layer, and to obtain the first signal lines (301/302) at both sides of the first intermediate groove of the non-display portion;
step S104: fabricating the passivation layer (180/1180) on the sources/drains (210/230) and implementing a patterning process, so as to form via-holes in the passivation layer corresponding to the sources/drains (in 180/1180 in region 30) and the first signal lines (in 180/1180 corresponding to 301/302) (see Figs. 17-18); wherein the passivation layer corresponding to the first intermediate groove is etched (see [0135]) to form a third intermediate groove penetrating through the said passivation layer and positioned over the interlayer insulating layer in the curved region (groove in 180, see Fig. 27); and 
step S105: patterning the remaining said inorganic film layer (114/115) corresponding to the first intermediate groove (corresponding to groove in 200), so as to form the second intermediate groove (groove in 114/115, see Fig. 27) penetrating through the inorganic film layer and positioned below the first intermediate groove (groove in 114/115 is below groove in 200), wherein the third intermediate groove (groove in 180), the second intermediate groove (groove in 114/115), and the first intermediate groove (groove in 200) are combined together to form the groove (see Fig. 27).
Lee does not explicitly disclose in step S102: the patterning process is a photomask process.
In the same field of endeavor Kim teaches in Fig. 8-9 and related text a patterning process (for via holes in 170 for source/drain 182/184, see [0108]) is a photomask process (see [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee by having the patterning process be a photomask process, as taught by Kim, in order to apply a well-known patterning process which is known to be low cost, fast and versatile.
Regarding claim 7, Lee further discloses wherein the method further comprises the following steps:
step S40: fabricating a second planarization layer (275, see [0143]) on the auxiliary electrode (225) and implementing a patterning process (see Fig. 22), so as to form a plurality of a via-hole (via holes for 290; one for each pixel in display device) in the second planarization layer corresponding to the auxiliary electrode; and
step S50: fabricating a patterned anode (290, see [0145]) on the planarization layer, wherein the patterned anode are electrically connected to the auxiliary electrode through the via-hole in the second planarization layer, and are electrically connected to the at least one thin film transistor through the auxiliary electrode.

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.
Applicant argues (page 7) that the “curved region” is shown in the drawings because reference number 40 designates a curved region.
In response, the examiner disagrees. Specifically, while 40 designates a curved region as recited in the specification, no curvature of any nature is shown. Thus, although the specification recites the feature, the drawings do not effectively show the feature. It is noted that because the feature is not shown in any way that one of ordinary skill in the art would understand represents a “curve,” the scope of the claim as to what would or would not constitute a “curved region” is not clear. 
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection presented above. Specifically, it is noted that Fig. 27 of Lee is newly applied to teach the third intermediate groove (in passivation layer 180) as being over the interlayer insulating layer 190/195).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        
8/19/2022